TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00356-CV



 HRC Cherokee Tree Farm and Texas Commission on Environmental Quality, Appellants

                                                  v.

                              Adrian F. Van Dellen, DVM, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
    NO. D-1-GN-08-004110, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants HRC Cherokee Tree Farm and Texas Commission on Environmental

Quality and appellee Adrian F. Van Dellen, DVM have agreed to settle this matter and have filed

a joint motion to vacate and remand this case for judgment. We grant the motion, set aside the

trial court’s judgment without regard to the merits, and remand the cause to the trial court for further

proceedings. See Tex. R. App. P. 42.1(a)(2)(B).



                                               __________________________________________

                                               Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Vacated and Remanded on Joint Motion

Filed: May 17, 2011